UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6567



MAURICE CORTEZ PROCTOR,

                                            Petitioner - Appellant,

          versus


VANESSA ADAMS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1414-1)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Cortez Proctor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice Cortez Proctor, a federal prisoner, filed a

petition under 28 U.S.C. § 2241 (2000), raising a claim under

Crawford v. Washington, 541 U.S. 36 (2004).          Though the district

court construed the § 2241 petition as a motion under 28 U.S.C.

§ 2255 (2000), Proctor clearly intended to file a § 2241 petition.

Proctor argues on appeal that § 2255 is inadequate and ineffective

to test the legality of his detention, contending that his Crawford

claim should be considered in the context of his § 2241 petition.

Because Proctor does not meet the standard under In re Jones, 226

F.3d 328, 333-34 (4th Cir. 2000), we affirm the denial of relief.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED